Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
 The amendments to the claims have overcome the 35 USC 112 rejections and the art rejections. The terminal disclaimer filed on 25 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,266,759 has been reviewed and is accepted.  The terminal disclaimer has been recorded and therefore the obviousness-type double patenting rejections is withdrawn.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
There is no teaching or suggestion in the prior art cited art of record of a composite scintillator comprising a plastic matrix having at least one single crystal piece of the known scintillators CLYC or CLLBC dispersed and encapsulated therein, where the pieces have a size, which is the same as “characteristic size”, greater than 200 microns. In view of applicants’ statements on page 4 of the response that remaining claims depend from claim 1, it is clear to one of ordinary skill in the art that the claim 5 sets the upper size limit of the pieces of claim 1 and there teaches the single crystal pieces have a size of greater than 200 microns to less than about 2 mm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/14/22